Notice of Pre-AIA  or AIA  Status


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Disposition of Claims
Claims 1, 5-8 and 11-25 are pending in the application.  Claims 2-4 and 9-10 have been cancelled.  Claims 16-18 are withdrawn from consideration due to Applicant’s elections.
The amendments to claims 1 and 7, and new claims 19-25, filed on 6/27/2022, have been entered in the above-identified application.	
	
	
Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1, 6-8, 12-13, 19 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Delhi (“Classification of fibers and their general properties,” see attachment) in view of Antron (“Technical Bulletin: Modification Ratio,” see attachment).

Regarding claims 1, 19 and 22, Delhi teaches that the cross-section of fiber effects upon luster and other physical fiber properties (see section F).  The examiner notes that, in Fig. 4, Delhi shows a trilobal type cross-section that meets the claimed limitations with regard to the outermost surface defined by the surfaces of the lobes.  Fig. 4 is reproduced below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



Delhi does not explicitly disclose that the central portion defines an axial void, wherein the void is triangular and has three sides that intersect at adjacent ends thereof, and an entire length of each side of the void is arcuate and concave shaped as viewed from a central axis extending axially through the void.

However, Antron teaches illustrations that show some typical modification ratios (MRs) found in commercial carpet today (see Figures on page 1, and top of page 2).  Antron teaches that the fiber on the right is a modified delta hollow filament with an MR of <2.2 and a unique shape that improves color clarity (top of page 2). The specially-shaped hollow filament runs the length of the fiber and works like the four hole hollow filament shape to diffuse light and reduce the appearance of soil (same paragraph).  The figure is reproduced below:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the fiber cross-section of the fiber of Delhi with a hollow void (having a delta shape as shown by Antron) in order to diffuse light and reduce the appearance of soil, as taught by Antron (see the Figure on the right on page 1, and the top of page 2).  

Regarding claims 6 and 21, as estimated by the examiner, the lines tangential to the proximal ends of adjacent surfaces defining each corner intersect at an angle of about 120° (See the examiner’s annotation below): 


    PNG
    media_image3.png
    325
    455
    media_image3.png
    Greyscale


Regarding claims 7 and 23, as estimated by the examiner, a line tangential to a tip portion of each lobe adjacent the distal end of the respective lobe and a line perpendicular to the plane extending through the distal end of the respective lobe and the axially extending center line of the filament intersect at an angle of 30° (See the examiner’s annotation below): 


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Regarding claims 8 and 24, Antron teaches that to calculate the modification ratio of a fiber shape, the size of the outer circle’s circumference of the fiber is compared to the size of the inner circle’s circumference (2nd paragraph on page 1).  An MR of <2.2 is recommended for medium to high soil areas and an MR of <1.5 is recommended for high to very high soil areas (same paragraph).

Regarding claims 12 and 25, as estimated by the examiner, the delta shaped void shown by Antron has a modification ratio of slightly greater than 1 (see the Figure on the right on page 1).  In the alternative, Lin is relied upon as applied below.

Regarding claim 13,  Delhi teaches that carpet fiber ranges from 15 to 24 denier (see end of section C).  Industrial fibers show the broad range from 5 to several thousand, depending on the use (section C).




Claims 5, 11-12, 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Delhi (“Classification of fibers and their general properties,” see attachment) in view of Antron (“Technical Bulletin: Modification Ratio,” see attachment), as applied to claims 1 and 19 above, further in view of Lin (US Patent No. 6,048,615).

Regarding claims 5 and 20, Delhi in view of Antron remains as applied above.

Delhi in view of Antron does not explicitly disclose wherein vertices of the void extend toward the corners defined by the adjacent surfaces of adjacent lobes at the intersections of the proximal ends of adjacent surfaces of adjacent lobes.

However, Lin teaches a synthetic polymer filament characterized by a trilobal void that extends centrally and axially through the filament, wherein each apex of the void extends toward the approximate midpoint of one side of the exterior configuration of the filament (Abstract and Figs. 1-3, and col 2. lines 9-19).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the voids in the trilobal fibers of Delhi in view of Antron with apexes that extend toward the approximate midpoints of each side of the exterior configuration of the fibers in order to obtain hollow synthetic trilobal fibers that have excellent durability, as taught by Lin (see Abstract, col. 1 lines 25-39 and col. 2 lines 9-19).

Regarding claim 11, Lin teaches that the trilobal void occupies from about five percent (5%) to about thirty percent (30%) of the cross sectional area of the filament (Abstract).

Regarding claims 12 and 25, Lin teaches wherein a trilobal void has a modification ratio in the range from about 1.4 to about 3.0 (Abstract).


Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Delhi (“Classification of fibers and their general properties,” see attachment) in view of Antron (“Technical Bulletin: Modification Ratio,” see attachment), as applied to claims 1 and 19 above, further in view of Hagen et al. (US Patent No. 5,486,417).

Regarding claim 14, Delhi in view of Antron remains as applied above.

Delhi in view of Antron does not explicitly disclose wherein the thermoplastic polymer comprises Nylon 6.

However, Hagen teaches blends of carpet fibers having an excellent overall combination of high bulk, high luster, firm hand and dye uniformity (col. 1 lines 9-13).  Hagen teaches that polyamides useful in preparing the fiber blends of the invention include nylon 6,6 (polyhexamethylene adipimide) and nylon 6 (poly-E-caprolactam) (col. 5 lines 36-43).  

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have used nylon 6 to prepare the filaments of Delhi in view of Antron in order to obtain carpet fibers that can be melt-spun and can have (or can participate in) an excellent overall combination of high bulk, high luster, firm hand and dye uniformity, as taught by Hagen (Abstract, col. 4 lines 39-61, and col. 5 lines 36-67).  

Regarding claim 15, Hagen teaches examples of filaments that are made from nylon 6 polymer having 2.7 relative viscosity (see Examples 1-3).


Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 5-8, 11-15 and 19-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Antron (“Carpet and Fiber Glossary,” see attachment).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789     


/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789